DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection under 35 U.S.C. 112(b), has been withdrawn in light of the amendment.
The double patenting rejection has been withdrawn in light of the amendment.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 9-12, Bandopadhyay et al. (US 2018/0225311 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of generating, by the at least one computing device, a property graph comprising configuration data for the first set of resources utilized by the virtual machine group, the configuration data comprising settings for the first rack-integrated network device of the rack, wherein the first rack-integrated network device provides a rack network resource utilized by the at least one host of the first workload domain; and configuring, by the at least one computing device, a second set of resources within a second workload domain using the property graph for the virtual machine group, the second set of resources comprising a second rack-integrated network device that is configured based at least in part on the settings for the first rack-integrated network device., as recited in such manners in each of independent claims 1, 8 and 15. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193